AO 245B (CASDRev. 02118) Judgment in a Criminal Case
                                                                                                                   FILED
                                           UNITED STATES DISTRICT                                                  . U.S. DISTRICT COURT
                                                                                                            ~THERN DISTRICT OF CALIFORNIA
                                                SOUTHERN DISTRICT OF CALIFO                                                          DEPUTY

                   UNITED STATES OF AMERICA 	                                    JUDGMENT IN A CRIMINAL CASE
                                      V.                                         (For Offenses Committed On or After November 1, 1987)
                     LUIS VALDIVIA GRANO (1)
                                                                                    Case Number:         3: IS-CR-03965-GPC

                                                                                 Paul W. Blake
                                                                                 Defendant's Attorney
REGISTRATION NO.                      71807-298
D ­
THE DEFENDANT: 

IZI pleaded guilty to count(s)                  1 of the Information. 

D was found guilty on count(s)
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                    Count
      21:952,960 - Importation Of Methamphetamine (Felony)                                                     1




    The defendant is sentenced as provided in pages 2 through                              2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s) 	                                                                       dismissed on the motion of the United States.

IZI        Assessment: $100.00


           JVTA Assessment*: $
D      ­
           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI        Fine waived              D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                 December 7.2018



                                                                                 HON. GONZALO P. CURIEL
                                                                                 UNITED STATES DISTRICT JUDGE




                                                                                                                            3: 18-CR-03965-GPC
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                         VALDIVIA GRANO (1)
CASE NUMBER:                3: lS-CR-03965-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 21 months as to count 1.




         Sentence imposed pursuant to Title 8 USC Section 1326(b).
 I:8:l   The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends placement in the Western Region (Southern California).




 o       The defendant is remanded to the custody of the United States Marshal.

 o       The defendant shall surrender to the United States Marshal for this district:
         o 	 at
                   ------------------ A.M.                    on 

                                                                  ------------------------------------
               as notified by the United States Marshal. 


         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o       Prisons: 

               on or before 

               as notified by the United States Marshal. 

         o 	 as notified by the Probation or Pretrial Services Office.
                                                       RETURN
I have executed this judgment as follows:

         Defendant delivered on   _________________________ ro ______________________________

at _____ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                      By 	                   DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-03965-GPC
